                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1395 PA (AGRx)                                          Date   March 19, 2019
 Title             Janet Mausner v. Telebrands, Corp., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  Kamilla Sali-Suleyman                                        Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

 Proceedings:                 IN CHAMBERS — COURT ORDER

       On March 4, 2019, the Court issued an order provisionally remanding this action to the
Los Angeles County Superior Court as a result of procedural defects in the Notice of Removal.
The Court stayed the order remanding the action to provide plaintiff with an opportunity to
object to the remand and waive the procedural defects. Specifically, plaintiff was directed to
inform the Court in writing by March 11, 2019, if plaintiff objected to the remand. To date,
despite the passage of the deadline set by the Court, plaintiff has not waived the procedural
defects. Instead, on March 19, 2019, plaintiff requested that the matter be remanded to Los
Angeles Superior Court. Accordingly, for the reasons stated in the March 4, 2019 Order, this
action is remanded to the Los Angeles County Superior Court, Case No. BC710680.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
